

3D SYSTEMS CORPORATION
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made on this 21st day of
November, 2016 to become effective and commence upon December 1, 2016 (the
“Effective Date”), by and between 3D Systems Corporation, a corporation
organized and existing under the laws of the State of Delaware (“Company”), and
Menno Ellis (“Executive”).
RECITALS
WHEREAS, commencing on the Effective Date, Company desires to employ Executive
as Senior Vice President, Strategy and Vertical Markets, subject to the terms
and conditions of this Agreement; and
WHEREAS, Executive desires to be employed by Company in the aforesaid capacity
subject to the terms and conditions of this Agreement.
NOW THEREFORE, in consideration of the foregoing premises, of the mutual
agreements and covenants contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows, effective as of the Effective Date:
AGREEMENT
1.Employment.
Company hereby agrees to employ Executive, and Executive hereby accepts
employment, as Senior Vice President, Strategy and Vertical Markets, or such
other position as mutually agreed to between Executive and the Company pursuant
to the terms of this Agreement. Executive shall have the duties and
responsibilities and perform such administrative and managerial services of that
position as shall be reasonably delegated or assigned to Executive by the
Company from time to time. Executive shall carry out Executive’s
responsibilities hereunder on a full-time basis for and on behalf of Company;
provided that Executive shall be entitled to devote time to outside boards of
directors, personal investments, civic and charitable activities, and personal
education and development, so long as such activities do not interfere with or
conflict with Executive’s duties hereunder in any material respect, and provided
that Executive notifies the Corporate Governance and Nominating Committee (the
“Governance Committee”) of the Board of Directors of Company (the “Board”) of
any outside boards of directors on which Executive intends to serve, and the
Governance Committee consents to such service, which consent may be granted or
withheld in the sole discretion of the Governance Committee. Notwithstanding the
foregoing, Executive agrees that, during the term of this Agreement, Executive
shall not act as an officer or employee of any for profit business other than
Company without the prior written consent of Company.
Executive’s primary work location will be Executive’s home office in Dallas,
Texas.





--------------------------------------------------------------------------------



2.Term.
The term of Executive’s employment by Company under this Agreement (the
“Employment Period”) shall commence on the Effective Date and shall continue in
effect through the second (2nd) anniversary of the Effective Date, unless
earlier terminated as provided herein. Thereafter, unless Company or Executive
shall elect not to renew the Employment Period upon the expiration of the
initial term or any renewal term, which election shall be made by providing
written notice of nonrenewal to the other party at least thirty (30) days prior
to the expiration of the then current term, the Employment Period shall be
extended for an additional twelve (12) months. If Company elects not to renew
the Employment Period at the end of the initial term or any renewal term, such
nonrenewal shall be treated as a termination of the Employment Period and
Executive’s employment without Cause by Company for the limited purpose of
determining the payments and benefits available to Executive under this
Agreement (e.g., Executive shall be entitled to the severance benefits set forth
in Section 4.5.1). If Executive elects not to renew the Employment Period, such
nonrenewal shall constitute a termination of Executive’s employment and the
Employment Period by Executive without Constructive Discharge, and Executive
shall only be entitled to the payments and benefits set forth in Section 4.5.2.
3.Compensation and Benefits.
In consideration for the services Executive shall render under this Agreement,
commencing upon the Effective Date, Company shall provide or cause to be
provided to Executive the following compensation and benefits:
a.Base Salary. During the Employment Period Company shall pay to Executive an
annual base salary of $330,000 per annum, subject to all appropriate federal and
state withholding taxes and which shall be payable in accordance with Company’s
normal payroll practices and procedures. Executive’s base salary shall be
reviewed annually by the Company, and may be increased in the sole discretion of
the Company based on Executive’s performance during the preceding calendar year.
Executive’s base salary, as such base salary may be increased hereunder, is
hereinafter referred to as the “Base Salary.”
b.Performance Bonuses. Executive shall be eligible to receive cash bonuses in
accordance with this Section 3.2 (each a “Performance Bonus”). Payment of any
Performance Bonus will be subject to the sole discretion of the Company or the
Compensation Committee of the Board (the “Compensation Committee”), as
applicable, and such Performance Bonus shall be determined in the sole
discretion of the Company or the Compensation Committee, as applicable. Subject
to the foregoing exercise of discretion, Executive’s annual target Performance
Bonus shall be not less than 50% of Executive’s Base Salary (the “Target
Performance Bonus”), provided that the actual Performance Bonus shall be based
on performance, which may be less than or exceed the Target Performance Bonus
Performance Bonuses, if any, shall be paid according to the terms of the bonus
plan or program in which Executive participates from time to time. Subject to
Section 4.5.1 and Section 4.5.3 below, Executive must be employed to be entitled
to any portion of any Performance Bonus, and the Performance Bonus shall not be
considered earned under this Agreement until such Bonus is
    2

--------------------------------------------------------------------------------



paid. For sake of clarity, Executive shall not be eligible for a Performance
Bonus related to the calendar year 2016.
c.Benefits. During the Employment Period and as otherwise provided hereunder,
Executive shall be entitled to the following:
i..Vacation. Executive shall be entitled to participate in the Company’s
vacation policy for similarly-situated executives of the Company.
ii..Participation in Benefit Plans. Executive shall be entitled to health and/or
dental benefits, including immediate coverage for Executive and Executive’s
eligible dependents, which are generally available to Company’s executive
employees and as provided by Company, subject to the terms of its group health
insurance plan. In addition, Executive shall be entitled to participate in any
profit sharing plan, retirement plan, group life insurance plan or other
insurance plan or medical expense plan maintained by Company for its executives
generally, in accordance with the general eligibility criteria therein and
subject to the terms of any applicable plan. Nothing in this Agreement shall be
construed as a promise to provide any particular benefit, should the Company
decide to discontinue or amend any particular benefit plan for other executives.
iii..Perquisites. Executive shall be entitled to such other benefits and
perquisites that are generally available to Company’s executive employees and as
provided in accordance with Company’s plans, practices, policies and programs
for executive employees of Company.
d.Expenses. Company shall reimburse Executive for proper and necessary expenses
incurred by Executive in the performance of Executive’s duties under this
Agreement from time to time upon Executive’s submission to Company of invoices
of such expenses in reasonable detail and subject to all standard policies and
procedures of Company with respect to such expenses.
e.Stock Awards. Executive shall be eligible to participate in any applicable
stock bonus, restricted stock award, restricted stock unit, stock option, or
similar plan, if any, implemented by Company and generally available to its
executive employees. The amount of the awards, if any, made thereunder shall be
in the sole discretion of the Board or Compensation Committee. Any such award
that may be granted shall be subject to the terms of any applicable plan or
agreement, and Executive shall not be entitled to any award if Executive does
not sign, or comply with, the terms of any plan or agreement required for the
award.
f.New Hire Grant. Executive shall receive the following equity grant under the
terms of the 2015 Incentive Plan of 3D Systems Corporation, the terms of which
shall be reflected in one or more award agreements to be issued
contemporaneously with the commencement of Executive’s employment hereunder:
i..Restricted Stock Award with respect to 35,000 shares of the common stock,
$0.001 par value per share, of the Company (“Common Stock”), which shall vest
and become exercisable in three equal annual installments during the
continuation of Executive’s employment hereunder;
    3

--------------------------------------------------------------------------------



ii..Stock Option Grant with respect to 50,000 shares of Common Stock that vest
and become exercisable when the closing price of the Common Stock on the
principal stock exchange on which the Company’s shares are listed is $30 per
share or greater for each trading day in any 90 calendar day period during the
continuation of Executive’s employment hereunder;
iii..Restricted Stock Award with respect to 10,000 shares of Common Stock, which
shall vest and become exercisable when the closing price of the Common Stock on
the principal stock exchange on which the Company’s shares are listed is $30 per
share or greater for each trading day in any 90 calendar day period during the
continuation of Executive’s employment hereunder;
iv..Stock Option Grant with respect to 50,000 shares of Common Stock that vest
and become exercisable when the closing price of the Common Stock on the
principal stock exchange on which the Company’s shares are listed is $40 per
share or greater for each trading day in any 90 calendar day period during the
continuation of Executive’s employment hereunder; and
v..Restricted Stock Award with respect to 10,000 shares of Common Stock, which
shall vest and become exercisable when the closing price of the Common Stock on
the principal stock exchange on which the Company’s shares are listed is $40 per
share or greater for each trading day in any 90 calendar day period during the
continuation of Executive’s employment hereunder.
provided, however, that notwithstanding any provision of the foregoing to the
contrary, none of the awards listed above in this section shall become vested
and exercisable prior to the expiration of six (6) months after the Effective
Date and only if Executive’s employment hereunder is continuing at that time.
The awards described above shall be subject to such additional terms and
conditions and documentation as may be determined by the Board or the
Compensation Committee in its sole discretion.
4.Termination of Services Prior To Expiration of Agreement.
Executive’s employment and the Employment Period may be terminated at any time
as follows (the effective date of such termination hereinafter referred to as
the “Termination Date”):
a.Termination upon Death or Disability of Executive.
i..Executive’s employment and the Employment Period shall terminate immediately
upon the death of Executive. In such event, all rights of Executive and/or
Executive’s estate (or named beneficiary) shall cease except for the right to
receive payment of the amounts set forth in Section 4.5.3 of the Agreement.
ii..Company may terminate Executive’s employment and the Employment Period upon
the disability of Executive. For purposes of this Agreement, Executive shall be
deemed to be “disabled” if Executive, as a result of illness or incapacity,
shall be unable to perform substantially Executive’s required duties for a
period of three (3) consecutive months or for any
    4

--------------------------------------------------------------------------------



aggregate period of three (3) months in any six (6) month period. In the event
of a dispute as to whether Executive is disabled, Company may refer Executive to
a licensed practicing physician who is mutually acceptable to Executive and
Company, and Executive agrees to submit to such tests and examination as such
physician shall deem appropriate to determine Executive’s capacity to perform
the services required to be performed by Executive hereunder. In such event, the
parties hereby agree that the decision of such physician as to the disability of
Executive shall be final and binding on the parties. Any termination of the
Employment Period under this Section 4.1.2 shall be effected without any adverse
effect on Executive’s rights to receive benefits under any disability policy of
Company, but shall not be treated as a termination without Cause and Executive
shall be entitled to no further benefits or compensation under this Agreement.
b.Termination by Company for Cause. Company may terminate Executive’s employment
and the Employment Period for Cause (as defined herein) upon written notice to
Executive, which termination shall be effective on the date specified by Company
in such notice; provided, however, that in respect of Sections 4.2.1 and 4.2.4
only, Executive shall have a period of ten (10) days after the receipt of the
written notice from Company to cure the particular action or inaction, to the
extent a cure is possible. For purposes of this Agreement, the term “Cause”
shall mean:
i..The willful failure by Executive to perform Executive’s duties and
obligations hereunder in any material respect, as determined by the Chief
Executive Officer in his reasonable judgment, other than any such failure
resulting from the disability of Executive;
ii..Executive’s commission of a crime or offense involving the property of
Company, or any crime or offense constituting a felony or involving fraud or
moral turpitude;
iii..Executive’s violation of any law, which violation is materially injurious
or could reasonably be expected to be materially injurious to the operations,
prospects or reputation of Company;
iv..Executive’s material violation of this Agreement or any generally recognized
policy of Company or Executive’s refusal to follow Company’s reasonable and
lawful instructions;
v..Executive’s commission, by act or omission, of any material act of dishonesty
in performing employment duties; or
vi..Executive’s use of alcohol or illegal drugs that interferes with performing
employment duties, as determined by the Company.
Any notice of termination for Cause provided to Executive pursuant to Sections
4.2.1, 4.2.4 or 4.2.5 shall specify in reasonable detail specific facts
regarding any such assertion.
c.Termination by Company without Cause; Termination by Executive without
Constructive Discharge. Executive may terminate Executive’s employment and the
Employment Period at any time for any reason upon thirty (30) days’ prior
written notice to
    5

--------------------------------------------------------------------------------



Company. Company may terminate Executive’s employment and the Employment Period
without Cause effective immediately upon written notice to Executive. Upon
termination of Executive’s employment with Company for any reason, Executive
shall be deemed to have resigned from all positions with the Company and each of
its subsidiaries and shall take all appropriate steps and cooperate with Company
to effect such terminations (provided, that any such deemed resignations shall
not affect Executive’s entitlement (if any) to severance pay and benefits
hereunder).
d.Termination by Executive for Constructive Discharge.
i..Executive may terminate Executive’s employment and the Employment Period, in
accordance with the process set forth below, as a result of a Constructive
Discharge. For purposes of this Agreement “Constructive Discharge” shall mean
the occurrence of any of the following:
(1)a failure of Company to meet its obligations in any material respect under
this Agreement, including, without limitation, (x) a greater than 10% reduction
in Base Salary or (y) any failure to pay the Base Salary (other than, in the
case of clause (y), the inadvertent failure to pay a de minimis amount of the
Base Salary, which payment is immediately made by Company upon notice from
Executive); or
(ii)     a material diminution in or other substantial adverse alteration in the
nature or scope of Executive’s responsibilities, authority, or duties with
Company from those in effect on the Effective Date.
In the event of the occurrence of a Constructive Discharge, Executive shall have
the right to terminate Executive’s employment hereunder and receive the benefits
set forth in Section 4.5.1 below, upon delivery of written notice to Company no
later than the close of business on the sixtieth (60th) day following the
effective date of the Constructive Discharge; provided, however, that such
termination shall not be effective until the expiration of thirty (30) days
after receipt by Company of such written notice if Company has not cured such
Constructive Discharge within the 30-day period. If Company so effects a cure,
the Constructive Discharge notice shall be deemed rescinded and of no force or
effect. Notwithstanding the foregoing, such notice and lapse of time shall not
be required with respect to any event or circumstance which is the same or
substantially the same as an event or circumstance with respect to which notice
and an opportunity to cure has been given within the previous six (6) months.
The Termination Date due to Constructive Discharge shall be the date of
Executive’s “separation from service” (within the meaning of Treas. Reg. Section
1.409A1(h)).
e.Rights upon Termination. Upon termination of Executive’s employment and the
Employment Period, the following shall apply:
i..Termination by Company Without Cause or for Constructive Discharge. If
Company terminates Executive’s employment and the Employment Period without
Cause, or if Executive terminates Executive’s employment and the Employment
Period as a result of a Constructive Discharge, Executive shall be entitled to
receive payment of any Base Salary
    6

--------------------------------------------------------------------------------



amounts that have accrued but have not been paid as of the Termination Date, and
the unpaid Performance Bonus, if any, with respect to the calendar year
preceding the calendar year in which the Termination Date occurs (such
Performance Bonus, if any, to be determined in the manner that it would have
been determined, and payable at the time it would have been payable, under
Section 3.2 had there been no termination of the Employment Period). In
addition, subject to Sections 4.5.2 and 4.7, below, Company shall, subject to
Sections 8.13, 8.14 and 8.15, be obligated to pay Executive (or provide
Executive with) the following benefits as severance:
(1)an amount equal to Executive’s Base Salary, payable in twelve (12) equal
monthly installments commencing on the Termination Date, such amount to be
payable regardless of whether Executive obtains other employment and is
compensated therefor (but only so long as Executive is not in violation of any
provision of Section 5) (with the first two (2) installments to be paid on the
sixtieth (60th) day following the Termination Date and the remaining ten (10)
installments being paid on the ten (10) following monthly anniversaries of such
date);
(2)any unused vacation time accrued in the calendar year in which the
Termination Date occurs; and
(3)if Executive elects to continue Executive’s then current enrollment
(including family enrollment, if applicable) in the health and/or dental
insurance benefits set forth in Section 3.3.2 in accordance with COBRA, then for
a period of up to nine (9) months following the Termination Date, the Company
will continue to pay a portion of the premiums such that Executive’s
contribution to such plans will remain the same as if Executive were employed by
Company, such contributions to be paid by Executive in the same period (e.g.,
monthly, bi-weekly, etc.) as all other employees of Company (but deductions from
Executive’s monthly severance payments may be deemed acceptable for this purpose
in the discretion of Company); provided, however that Company may terminate such
coverage if payment from Executive is not made within ten (10) days of the date
on which Executive receives written notice from Company that such payment is
due; and provided, further, that such benefits shall be discontinued earlier to
the extent that Executive is no longer eligible for COBRA continuation coverage.
In addition, this benefit is contingent upon timely election of COBRA
continuation coverage and will run concurrent with the COBRA period. Executive
acknowledges and agrees that the amount of any such premiums paid by the Company
will constitute taxable wages for income and employment tax purposes.
For purposes of Section 409A of the Code (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive’s right
to receive the foregoing payments shall be treated as a right to receive a
series of separate payments and, accordingly, each installment payment shall at
all times be considered a separate and distinct payment.
ii..Termination With Cause by Company or Without Constructive Discharge by
Executive. If Company terminates Executive’s employment and the Employment
Period with Cause, or if Executive terminates Executive’s employment and the
Employment Period other than as a result of a Constructive Discharge, (i)
Company shall be obligated to pay Executive any Base Salary amounts that have
accrued but have not been paid as of the Termination Date, (ii) any unpaid
Performance Bonus to which Executive otherwise would be entitled shall be
    7

--------------------------------------------------------------------------------



forfeited; and (iii) any unused vacation time accrued in the calendar year in
which the Termination Date occurs.
iii..Termination Upon Death or Disability. If Executive’s employment and the
Employment Period are terminated because of the death of Executive or because
Executive is disabled, Company shall, subject to Sections 8.13 and 8.14, be
obligated to pay Executive or, if applicable, Executive’s estate, the following
amounts: (i) earned but unpaid Base Salary; (ii) the unpaid Performance Bonus,
if any, with respect to the calendar year preceding the calendar year in which
the Termination Date occurs (such Performance Bonus, if any, to be determined in
the manner it would have been determined, and payable at the time it would have
been payable, under Section 3.2 had there been no termination of the Employment
Period); and (iii) any unused vacation time accrued in the calendar year in
which the Termination Date occurs.
f.Effect of Notice of Termination. Any notice of termination by Company, in the
discretion of the Company, whether for Cause or without Cause, may specify that,
during the notice period, Executive need not attend to any business on behalf of
Company.
g.Requirement of a Release; Exclusivity of Severance Payments under this
Agreement. As a condition to the receipt of the severance payments and
termination benefits to be provided to Executive pursuant to this Section 4 upon
termination of Executive’s employment without Cause or with Constructive
Discharge, Executive shall execute and deliver to Company (without revoking
during any applicable revocation period specified in the release) a general
release of claims against Company and its affiliates in a customary form
reasonably satisfactory to Company within forty-five (45) days following the
Termination Date, which shall be in form and substance satisfactory to the
Company (provided, that Executive shall not be required to release any rights
under this Agreement or any other agreement with the Company or any of its
affiliates with respect to any payments or obligations of the Company or such
affiliates that under the terms of the applicable agreement are to be made or
satisfied after the Termination Date, any rights to insurance coverage or any
rights under benefit plans that by their terms survive the termination of
Executive’s employment, or any indemnification or related rights under Company’s
certificate of incorporation or Bylaws or under any indemnification agreement
between Company and Executive or any rights under any director and officer
liability insurance policy maintained by Company for the benefit of Executive).
In addition, the severance payments and termination benefits to be provided to
Executive pursuant to this Section 4 upon termination of Executive’s employment
shall constitute the exclusive payments in the nature of severance or
termination pay or salary continuation which shall be due to Executive upon a
termination of employment and shall be in lieu of any other such payments under
any severance plan, program, policy or other arrangement which has heretofore
been or shall hereafter be established by Company or any of its affiliates,
other than payments to Executive under any indemnification or related rights
under Company’s certificate of incorporation or Bylaws or under any
indemnification agreement between Company and Executive or under any director
and officer liability insurance policy maintained by Company for the benefit of
Executive. Without limiting Executive’s obligations under Section 5.10,
Executive shall furthermore agree, as a condition to Company’s obligation to pay
severance payments and termination benefits, to return any and all Company
property and to abide by any existing restrictive covenant obligations set forth
in this Agreement that survive the termination of this Agreement.
    8

--------------------------------------------------------------------------------



5.Restrictive Covenants.
The growth and development of Company and its affiliates and subsidiaries
(collectively, “3D Systems”) depends to a significant degree on the possession
and protection of its customer list, customer information and other confidential
and proprietary information relating to 3D Systems’ products, services, methods,
pricing, costs, research and development and marketing. All 3D Systems employees
and others engaged to perform services for 3D Systems have a common interest and
responsibility in seeing that such customer information and other Confidential
Information, as that term is defined in Section 5.6 below, is not disclosed to
any unauthorized persons or used other than for 3D Systems’ benefit. This
Section 5 expresses a common understanding concerning Company’s and Executive’s
mutual responsibilities. Therefore, in consideration for Company’s agreement to
employ or continue to employ Executive and grant Executive access to its
Confidential Information, trade secrets, customer relationships and business
goodwill, and for other good and valuable consideration from Company, including,
without limitation, compensation, benefits, raises, bonus payments or
promotions, the receipt and sufficiency of which are hereby acknowledged, and
the severance benefits payable pursuant to Section 4.5, Executive covenants and
agrees as follows, which covenant and agreement is essential to this Agreement
and Executive’s employment with Company:
a.Solicitation. Executive acknowledges that the identity and particular needs of
3D Systems’ customers are not generally known and were not known to Executive
prior to Executive’s employment with 3D Systems; that 3D Systems has
relationships with, and a proprietary interest in the identity of, its customers
and their particular needs and requirements; and that documents and information
regarding 3D Systems’ pricing, sales, costs and specialized requirements of 3D
Systems’ customers are highly confidential and constitute trade secrets.
Accordingly, Executive covenants and agrees that during the Employment Period
and for a period of twelve (12) months after the Termination Date, regardless of
the reason for such termination, Executive will not, except on behalf of 3D
Systems during and within the authorized scope of Executive’s employment with 3D
Systems, directly or indirectly, use any Confidential Information to: (i) call
on, sell to, solicit or otherwise deal with any accounts, or customers of 3D
Systems which Executive called upon, contacted, solicited, sold to, or about
which Executive learned Confidential Information while employed by 3D Systems,
for the purpose of soliciting, selling and/or providing, to any such account or
customer, any products or services similar to or in competition with any
products or services then being sold by 3D Systems; or (ii) solicit the services
of any person who is an employee of 3D Systems; or (iii) solicit, induce or
entice any employee of 3D Systems to terminate employment with 3D Systems or to
work for anyone in competition with 3D Systems or its subsidiaries.
b.Non-Interference with Business Relationships. Executive covenants and agrees
that during the Employment Period, Executive will not interfere with the
relationship or prospective relationship between 3D Systems and any person or
entity with which 3D Systems has a business relationship, or with which 3D
Systems is preparing to have a business relationship.
c.Non-Competition.
    9

--------------------------------------------------------------------------------



Executive agrees that during the Employment Period and for a period of twelve
(12) months after the Termination Date, regardless of the reason for such
termination, Executive shall not, directly or indirectly, for Executive’s own
benefit or for the benefit of others, render services for a Competing
Organization in connection with Competing Products or Services anywhere within
the Restricted Territory. These prohibitions shall apply regardless of where
such services physically are rendered.
For purposes of this Agreement, “Competing Products or Services” means products,
processes, or services of any person or organization other than 3D Systems, in
existence or under development, which are substantially the same, may be
substituted for, or applied to substantially the same end use as any product,
process, or service of 3D Systems with which Executive works or worked during
the time of Executive’s employment with 3D Systems or about which Executive
acquires or acquired Confidential Information through Executive’s work with 3D
Systems and in any event includes, but is not limited to, providing 3D
content-to-print solutions including 3D printers, print materials, on-demand
custom parts services and 3D authoring solutions for professionals and
consumers.
For purposes of this Agreement, “Competing Organization” means persons or
organizations, including Executive, engaged in, or about to become engaged in
research or development, production, distribution, marketing, providing or
selling of a Competing Product or Service, specifically including but not
limited to those organizations identified in a list of competitors agreed to by
the Executive and the Company as of the date hereof, which list may be amended
from time to time as mutually agreed to by Executive and Company to reflect
reasonable restrictions on Executive and the ongoing legitimate business
protection needed by Company without the need for additional consideration.
Executive agrees that, because 3D Systems’ business is commonly conducted via
the Internet and telephone, and because 3D Systems’ customers are located across
the United States and the world, an effort to narrowly limit the geographic
scope of the noncompetition provision would render it ineffective. Accordingly,
for purposes of this Agreement, “Restricted Territory” shall mean:
i..All markets in the United States and the world in which 3D Systems has
conducted business or directed material resources in soliciting business in the
prior twenty-four (24) month period.
ii..In the event the preceding subsection 5.3.1 shall be determined by judicial
action to be unenforceable, the “Restricted Territory” shall be within the
United States (including its territories) and within any other country that at
any time was within the scope of Executive’s employment and duties with 3D
Systems.
iii..In the event the preceding subsection 5.3.2 shall be determined by judicial
action to be unenforceable, the “Restricted Territory” shall be within the
United States (including its territories) and within any other country that at
any time during the last two (2) years of Executive’s employment with 3D Systems
was within the scope of Executive’s employment and duties for 3D Systems.
    10

--------------------------------------------------------------------------------



iv..In the event the preceding subsection 5.3.3 shall be determined by judicial
action to be unenforceable, the “Restricted Territory” shall be within any
geographic region(s) that at any time during the last two (2) years of
Executive’s employment with 3D Systems was within the scope of Executive’s
employment and duties for 3D Systems.
v..In the event the preceding subsection 5.3.4 shall be determined by judicial
action to be unenforceable, the “Restricted Territory” shall be within any state
in the United States that at any time during the last two (2) years of
Executive’s employment with 3D Systems was within the scope of Executive’s
employment and duties for 3D Systems.
Executive agrees that in the event a court determines the length of time or the
geographic area or the activities prohibited under this Section 5 are too
restrictive to be enforceable, the court may reduce the scope of the restriction
or may sever the unenforceable provision in accordance with Section 8.4 below to
the extent necessary to make the restriction enforceable.
d.Reasonableness of Restriction. Executive acknowledges that the foregoing
nonsolicitation, non-competition and non-interference restrictions placed upon
Executive are necessary and reasonable to avoid the improper disclosure or use
of Confidential Information, and that it has been made clear to Executive that
Executive’s compliance with Section 5 of this Agreement is a material condition
to Executive’s employment by Company. Executive further acknowledges and agrees
that, if Executive breaches any of the requirements of Section 5.1, the
restricted period set forth therein shall be tolled during the time of such
breach, but not for longer than twelve (12) months.
Executive further acknowledges and agrees that 3D Systems has attempted to
impose the restrictions contained hereunder only to the extent necessary to
protect 3D Systems from unfair competition and the unauthorized use or
disclosure of Confidential Information. However, should the scope or
enforceability of any restrictive covenant be disputed at any time, Executive
specifically agrees that a court may modify or enforce the covenant to the full
extent it believes to be reasonable under the circumstances existing at the
time.
e.Non-Disclosure. Executive further agrees that, other than as needed to fulfill
the authorized scope of Executive’s duties with 3D Systems, Executive will not
during the Employment Period or thereafter use for Executive’s benefit or for
others or divulge or convey to any other person (except those persons designated
by 3D Systems) any Confidential Information obtained by Executive during the
period of Executive’s employment with 3D Systems. Executive agrees to observe
all Company policies and procedures concerning such Confidential Information.
Executive agrees that, except as may be permitted by written Company policies,
Executive will not remove from Company’s premises any of such Confidential
Information without the written authorization of Company. Executive’s
obligations under this Agreement will continue with respect to Confidential
Information until such information becomes generally available from public
sources through no fault of Executive’s. During the Employment Period and
thereafter Executive shall not disclose to any person the terms and conditions
of Executive’s employment by 3D Systems, except: (i) to close family members,
(ii) to legal and accounting professionals who require the information to
provide a service to Executive, (iii) as required by law or (iv) to the extent
necessary to inform a prospective or actual subsequent employer of Executive’s
duties and obligations under this Agreement. If Executive is requested, becomes
    11

--------------------------------------------------------------------------------



legally compelled by subpoena or otherwise, or is required by a regulatory body
to make any disclosure that is prohibited by this Section 5.5, Executive will,
except to the extent prohibited by law, promptly notify Company so that 3D
Systems may seek a protective order or other appropriate remedy if 3D Systems
deems such protection or remedy necessary under the circumstances. Subject to
the foregoing, Executive may furnish only that portion of Confidential
Information that Executive is legally compelled or required to disclose. The
restrictions set forth herein are in addition to and not in lieu of any
obligations Executive may have by law with respect to Confidential Information,
including any obligations Executive may have under the Uniform Trade Secrets Act
and/or similar statutes as applicable in the state of Executive’s residence
and/or the state of Executive’s primary work location. Despite the foregoing,
nothing in this Agreement shall be deemed to restrict Executive from
communicating with any member of the United States Congress, from giving
truthful testimony in any legal proceeding instituted or maintained, or from
fully and candidly cooperating in connection with any investigation, inquiry or
proceeding undertaken by, any agency or representative of the United States
government, any State, or any of their respective political subdivisions having
authority over any aspect of Company’s business operations, nor shall any such
provision be deemed to require any party to seek the authority of the other in
connection therewith. Further, the Executive is hereby notified in accordance
with the Defend Trade Secrets Act of 2016 that the Executive will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that: (a) is made (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document that
is filed under seal in a lawsuit or other proceeding.
f.Definition of Confidential Information. As used herein, “Confidential
Information” shall include, but is not limited to, the following categories of
information, knowledge, or data currently known or later developed or acquired
relating to 3D Systems’ business or received by 3D Systems in confidence from or
about third parties, in each case when the same is not in the public domain or
otherwise publicly available (other than as result of a wrongful act of an agent
or employee of 3D Systems):
i..Any information concerning 3D Systems’ products, business, business
relationships, business plans or strategies, marketing plans, contract
provisions, actual or prospective suppliers or vendors, services, actual or
anticipated research or development, new product development, inventions,
prototypes, models, solutions, discussion guides, documentation, techniques,
actual or planned patent applications, technological or engineering data,
formulae, processes, designs, production plans or methods, or any related
technical or manufacturing know-how or other information;
ii..Any information concerning 3D Systems’ financial or profit data, pricing or
cost formulas, margins, marketing information, sales representative or
distributor lists, or any information relating to corporate developments
(including possible acquisitions or divestitures);
iii..Any information concerning 3D Systems’ current or prospective customer
lists or arrangements, equipment or methods used or preferred by 3D Systems’
customers, or the customers or patients of customers;
    12

--------------------------------------------------------------------------------



iv..Any information concerning 3D Systems’ use of computer software, source
code, object code, or algorithms or architecture retained in or related to 3D
Systems’ computer or computer systems;
v..Any personal or performance information about any 3D Systems’ employee;
vi..Any information supplied to or acquired by 3D Systems under an obligation to
keep such information confidential, including without limitation Protected
Health Information (PHI) as that term is defined by the Health Insurance
Portability and Accountability Act (HIPAA);
vii..Any information, whether or not designated as confidential, obtained or
observed by Executive or other 3D Systems employees during training sessions
related to Executive’s work for 3D Systems;
viii..Any “trade secrets” as such term is defined by South Carolina law; and
ix..Any other information treated as trade secrets or otherwise confidential by
3D Systems.
Executive hereby acknowledges that some of this information may not be a “trade
secret” under applicable law. Nevertheless, Executive agrees not to disclose it.
g.Inventions, Discoveries, and Work for Hire. Executive recognizes and agrees
that all ideas, works of authorship, inventions, patents, copyrights, designs,
processes (e.g., development processes), methodologies (e.g., development
methodologies), machines, manufactures, compositions of matter, enhancements,
and other developments or improvements and any derivative works based thereon,
including, without limitation, potential marketing and sales relationships,
research, plans for products or services, marketing plans, computer software
(including source code and object code), computer programs, original works of
authorship, characters, know-how, trade secrets, information, data,
developments, discoveries, improvements, modifications, technology and
algorithms, whether or not subject to patent or copyright protection (the
“Inventions”) that (i) were made, conceived, developed, authored or created by
Executive, alone or with others, during the time of Executive’s employment,
whether or not during working hours, that relate to the business of 3D Systems
or to the actual or demonstrably anticipated research or development of 3D
Systems, (ii) were used by Executive or other personnel of 3D Systems during the
time of Executive’s employment, even if such Inventions were made, conceived,
developed, authored or created by Executive prior to the start of Executive’s
employment, (iii) are made, conceived, developed, authored or created by
Executive, alone or with others, within one (1) year from the Termination Date
and that relate to the business of 3D Systems or to the actual or demonstrably
anticipated research or development of 3D Systems, or (iv) result from any work
performed by Executive for 3D Systems (collectively with (i)-(iii), the “Company
Inventions”) are the sole and exclusive property of Company.
Notwithstanding the foregoing, Company Inventions do not include any Inventions
made, conceived, developed, authored or created by Executive, alone or with
others, for which no
    13

--------------------------------------------------------------------------------



equipment, supplies, facility or trade secret information of 3D Systems was used
and which were developed entirely on Executive’s own time, unless (1) the
Invention relates (A) to the business of 3D Systems, or (B) to the actual or
demonstrably anticipated research or development of 3D Systems, or (2) the
Company Invention results from any work performed by Executive for 3D Systems.
For the avoidance of doubt, Executive expressly disclaims any and all right
title and interest in and to all Company Inventions. Executive acknowledges that
Executive has and shall forever have no right, title or interest in or to any
patents, copyrights, trademarks, industrial designs or other rights in
connection with any Company Inventions.
Executive hereby assigns to Company all present and future right, title and
interest Executive has or may have in and to the Company Inventions. Executive
further agrees that (i) Executive will promptly disclose all Company Inventions
to 3D Systems; and (ii) all of the Company Inventions, to the extent protectable
under copyright laws, are “works made for hire” as that term is defined by the
Copyright Act, 17 U.S.C. § 101, et seq.
At the request of and without charge to Company, Executive will do all things
deemed by Company to be reasonably necessary to perfect title to the Company
Inventions in Company and to assist in obtaining for Company such patents,
copyrights or other protection in connection therewith as may be provided under
law and desired by Company, including but not limited to executing and signing
any and all relevant applications, assignments, or other instruments. Executive
further agrees to provide, at Company’ request, declarations or affidavits and
to give testimony, in depositions, hearings or trials, in support of
inventorship. These obligations continue even after the Termination Date.
Company agrees that Executive will be reimbursed for reasonable expenses
incurred in providing such assistance to Company. In the event Company is
unable, after reasonable effort, to secure Executive’s signature on any document
or documents needed to apply for or prosecute any patent, copyright or other
right or protection relating to any Company Invention, for any reason
whatsoever, Executive hereby irrevocably designates and appoints Company and its
duly authorized officers and agents as Executive’s agent and attorney-in-fact to
act for and on Executive’s behalf to execute and file any such application or
other document and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyrights, or similar protections thereon
with the same legal force and effect as if executed by Executive.
For purposes of this Agreement, a Company Invention shall be deemed to have been
made during Executive’s employment if, during such period, the Company Invention
was conceived, in part or in whole, or first actually reduced to practice or
fixed in a tangible medium during Executive’s employment with Company. Executive
further agrees and acknowledges that any patent or copyright application filed
within one (1) year after the Termination Date shall be presumed to relate to a
Company Invention made during the term of Executive’s employment unless
Executive can provide evidence to the contrary.
h.Covenants Are Independent Elements. The parties acknowledge that the
restrictive covenants contained in this Section 5 are essential independent
elements of this Agreement and that, but for Executive agreeing to comply with
them, Company would not continue to employ Executive and would not provide the
compensation herein. Accordingly, the
    14

--------------------------------------------------------------------------------



existence or assertion of any claim by Executive against Company, whether based
on this Agreement or otherwise, shall not operate as a defense to Company’s
enforcement of the covenants this Section 5. An alleged or actual breach of the
Agreement by the Company will not be a defense to enforcement of the provisions
of Section 5 or other obligations of Executive to the Company.
i.Prior Employment. Executive hereby agrees that during the course and scope of
the employment relationship with Company, Executive shall neither disclose nor
use any confidential information, invention, or work of authorship derived from,
developed or obtained in any prior employment relationship, and understands that
any such disclosure or use would be injurious to the economic and legal
interests of Company. Executive represents that Executive has informed Company
of any non-competition, non-solicitation, confidentiality, work-for-hire or
similar agreements to which Executive is subject or may be bound, and has
provided Company with copies of any such non-competition and non-solicitation
agreements.
j.Return of Data. In the event of the termination of Executive’s employment with
Company for any reason whatsoever, Executive agrees to deliver promptly to
Company all formulas, correspondence, reports, computer programs and similar
items, customer lists, marketing and sales data and all other materials
pertaining to Confidential Information, and all copies thereof, obtained by
Executive during the period of Executive’s employment with Company which are in
Executive’s possession or under his control. Executive further agrees that
Executive will not make or retain any copies of any of the foregoing and will so
represent to Company upon termination of his employment.
k.Non-Disparagement. Executive agrees that during the Employment Period and at
all times thereafter, Executive will not make any statement, nor imply any
meaning through Executive’s action or inaction, if such statement or implication
would be adverse to the interests of 3D Systems, its customers or its vendors or
may reasonably cause any of the foregoing embarrassment or humiliation; nor will
Executive otherwise cause or contribute to any of the foregoing being held in
disrepute by the public or any other 3D Systems customer(s), vendor(s) or
employee(s). Company agrees to instruct its officers, directors and agents
speaking regarding Executive with the prior knowledge and the express approval
of an executive officer or director of the Company not to disparage Executive to
future employers of the Executive or others; provided, however, that nothing
contained in this Section 5.11 will restrict or impede Company from (i)
complying with any applicable law, legal process, regulation or stock exchange
requirement, including disclosure obligations under securities laws and
regulations, or a valid order of a court of competent jurisdiction or an
authorized government agency or entity; (ii) making any statement required or
reasonably desirable in connection with the enforcement or defense of any claim,
legal proceeding or investigation involving Executive or the Company or any of
their respective Affiliates; or (iii) providing information to any future
employer or prospective employer of Executive regarding Executive’s obligations
under this Agreement or any other agreement to which Executive is a party.
Nothing herein prevents disclosure, in the sole discretion of the Company and
its employees, of this Agreement, or discussion of Executive’s employment with,
and separation of employment from, the Company, by and among employees and other
agents of Company with a business need to know such information. The
restrictions of this Section 5.11 shall apply to, but are not limited to,
communication via the
    15

--------------------------------------------------------------------------------



Internet, any intranet, or other electronic means, such as social media web
sites, electronic bulletin boards, blogs, email messages, text messages or any
other electronic message. The restrictions of this Section 5.11 shall not be
construed to prohibit or limit Executive, Company or any other Person from
testifying truthfully in any proceeding, arbitration or governmental
investigation.
l.Injunctive Relief and Additional Remedies for Breach. Executive further
expressly acknowledges and agrees that any breach or threatened breach of the
provisions of this Section 5 shall entitle 3D Systems, in addition to any other
legal remedies available to it, to obtain injunctive relief, to prevent any
violation of this Section 5 without the necessity of 3D Systems posting bond or
furnishing other security and without proving special damages or irreparable
injury. Executive recognizes, acknowledges and agrees that such injunctive
relief is necessary to protect 3D Systems’ interest. Executive understands that
in addition to any other remedies available to 3D Systems at law or in equity or
under this Agreement for violation of this Agreement, other agreements or
compensatory or benefit arrangements Executive has with 3D Systems may include
provisions that specify certain consequences thereunder that will result from
Executive’s violation of this Agreement, which consequences may include repaying
3D Systems or foregoing certain equity awards or monies, and any such
consequences shall not be considered by Executive or any trier of fact as a
forfeiture, penalty, duplicative remedy or exclusive remedy. Notwithstanding
Section 8.9, the exclusive venue for any action for injunctive or declaratory
relief with respect to this Section 5 shall be the state or federal courts
located in York County, South Carolina. Company and Executive hereby irrevocably
consent to any such courts’ exercise of jurisdiction over them for such purpose.
m.Notification to Third Parties. Company may, at any time during or after the
termination of Executive’s employment with Company, notify any person,
corporation, partnership or other business entity employing or engaging
Executive or evidencing an intention to employ or engage Executive as to the
existence and provisions of this Agreement.
n.Cooperation. The parties agree that certain matters in which the Executive
will be involved during the Employment Period may necessitate the Executive’s
cooperation in the future. Accordingly, following the termination of the
Executive’s employment for any reason, to the extent reasonably requested by the
Company, the Executive shall cooperate with the Company in connection with
matters arising out of the Executive’s service to the Company; provided that,
the Company shall make reasonable efforts to minimize disruption of the
Executive’s other activities. The Company shall reimburse the Executive for
reasonable expenses incurred in connection with such cooperation and, to the
extent that the Executive is required to spend substantial time on such matters,
the Company shall compensate the Executive at an hourly rate based on the
Executive’s Base Salary on the Termination Date.
6.No Mitigation.
In no event shall Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to Executive under any
of the provisions of this Agreement and, except as otherwise provided herein,
such amounts shall not be reduced whether or not Executive obtains other
employment.
    16

--------------------------------------------------------------------------------



7.Clawback.
All incentive compensation paid to Executive pursuant to this Agreement or
otherwise in connection with Executive’s employment with Company shall be
subject to forfeiture, recovery by Company or other action pursuant to any
clawback or recoupment policy which Company may adopt from time to time.


8.Miscellaneous.
a.Valid Obligation. This Agreement has been duly authorized, executed and
delivered by Company and has been duly executed and delivered by Executive and
is a legal, valid and binding obligation of Company and of Executive,
enforceable in accordance with its terms.
b.No Conflicts. Executive represents and warrants that the performance by
Executive of the duties that are reasonably expected to be performed hereunder
will not result in a material breach of any agreement to which Executive is a
party.
c.Applicable Law. This Agreement shall be construed in accordance with the laws
of the State of South Carolina (the “Applicable State Law”), without reference
to South Carolina’s choice of law statutes or decisions.
d.Severability. The provisions of this Agreement shall be deemed severable, and
the invalidity or unenforceability of any one or more of the provisions hereof
shall not affect the validity or enforceability of any other provision. If any
provision of this Agreement shall be prohibited by or invalid under the
Applicable State Law, the prohibited or invalid provision(s) shall be deemed
severed herefrom and shall be unenforceable to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Agreement. In the event any clause of this Agreement is
deemed to be invalid, the parties shall endeavor to modify that clause in a
manner which carries out the intent of the parties in executing this Agreement.
e.No Waiver. The waiver of a breach of any provision of this Agreement by any
party shall not be deemed or held to be a continuing waiver of such breach or a
waiver of any subsequent breach of any provision of this Agreement or as
nullifying the effectiveness of such provision, unless agreed to in writing by
the parties.
f.Notices. All demands, notices, requests, consents and other communications
required or permitted under this Agreement shall be in writing and shall be
personally delivered or sent by facsimile machine (with a confirmation copy sent
by one of the other methods authorized in this Section), or by commercial
overnight delivery service, to the parties at the addresses set forth below:
To Company:    3D Systems Corporation
333 Three D Systems Circle
Rock Hill, South Carolina 29730
    17

--------------------------------------------------------------------------------



Attention: Chief Legal Officer
To Executive:    At the address and/or fax number most recently contained in
Company’s records
Notices shall be deemed given upon the earliest to occur of (i) receipt by the
party to whom such notice is directed, if hand delivered; (ii) if sent by
facsimile machine, on the day (other than a Saturday, Sunday or legal holiday in
the jurisdiction to which such notice is directed) such notice is sent if sent
(as evidenced by the facsimile confirmed receipt) prior to 5:00 p.m. Central
Time and, if sent after 5:00 p.m. Central Time, on the day (other than a
Saturday, Sunday or legal holiday in the jurisdiction to which such notice is
directed) after which such notice is sent; or (iii) on the first business day
(other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) following the day the same is deposited with the
commercial carrier if sent by commercial overnight delivery service. Each party,
by notice duly given in accordance therewith may specify a different address for
the giving of any notice hereunder.
g.Assignment of Agreement. This Agreement shall be binding upon and inure to the
benefit of Executive and Company, their respective successors and permitted
assigns and Executive’s heirs and personal representatives. Executive may not
assign any rights or obligations hereunder to any person or entity without the
prior written consent of Company. This Agreement shall be personal to Executive
for all purposes.
h.Entire Agreement; Amendments. Except as otherwise provided herein, this
Agreement contains the entire understanding between the parties, and there are
no other agreements or understandings between the parties with respect to
Executive’s employment by Company and Executive’s obligations thereto other than
Executive’s indemnification or related rights under Company’s certificate of
incorporation or Bylaws or under any indemnification agreement between Company
and Executive and Executive’s rights under any equity incentive plans or bonus
plans of Company. Executive acknowledges that Executive is not relying upon any
representations or warranties concerning Executive’s employment by Company
except as expressly set forth herein. No amendment or modification to the
Agreement shall be valid except by a subsequent written instrument executed by
the parties hereto.
i.Dispute Resolution and Arbitration. The following procedures shall be used in
the resolution of disputes:
i..Dispute. In the event of any dispute or disagreement between the parties
under this Agreement (excluding an action for injunctive or declaratory relief
as provided in Section 5.12), the disputing party shall provide written notice
to the other party that such dispute exists. The parties will then make a good
faith effort to resolve the dispute or disagreement. If the dispute is not
resolved upon the expiration of fifteen (15) days from the date a party receives
such notice of dispute, the entire matter shall then be submitted to arbitration
as set forth in Section 8.9.2.
ii..Arbitration. Should any legal claim (other than those excepted below)
arising out of or in any way relating to this Agreement or Executive's
employment or the termination of Executive's employment not be resolved by
negotiation or mediation, it shall be subject to binding and final arbitration
in Rock Hill, South Carolina, which is in York County. The fees of
    18

--------------------------------------------------------------------------------



the arbitrator and any other fees for the administration of the arbitration that
would not normally be incurred if the action were brought in a court of law
shall be paid by Company.  However, Executive shall be required to pay the
amount of those fees equal to that which Executive would have been required to
pay to file a lawsuit in court. Any demand for arbitration shall be in writing
and must be communicated to the other party prior to the expiration of the
applicable statute of limitations. Unless otherwise provided herein, the
arbitration shall be conducted by a single arbitrator in accordance with the
Employment Arbitration Rules and Mediation Procedures published by the American
Arbitration Association. If the arbitrator selected as set forth herein
determines that this location constitutes a significant hardship on the
Executive and constitutes an impermissible barrier to Executive’s efforts to
enforce Executive’s statutory or contractual rights, such arbitration may be
conducted in some other place determined to be reasonable by the arbitrator. The
arbitrator shall be selected by mutual agreement of the parties. If the parties
cannot agree on an arbitrator within thirty (30) days after written request for
arbitration is made by one party to the controversy, a neutral arbitrator shall
be appointed according to the procedures set forth in the American Arbitration
Association Employment Arbitration Rules and Mediation Procedures. In rendering
the award, the arbitrator shall have the authority to resolve only the legal
dispute between the parties, shall not have the authority to abridge or enlarge
substantive rights or remedies available under existing law, and shall determine
the rights and obligations of the parties according to the substantive laws of
the Applicable State Law and any applicable federal law. In addition, the
arbitrator's decision and award shall be in writing and signed by the
arbitrator, and accompanied by a concise written explanation of the basis of the
award. The award rendered by the arbitrator shall be final and binding, and
judgment on the award may be entered in any court having jurisdiction thereof.
The arbitrator is authorized to award any party a sum deemed proper for the
time, expense, and trouble of arbitration, including arbitration fees and
attorneys’ fees.
iii..Types of Claims. All legal claims brought by Executive or Company related
to this Agreement, the employment relationship, terms and conditions of
Executive’s employment, and/or termination from employment are subject to this
dispute resolution procedure. These include, by way of example and without
limitation, any legal claims based on alleged discrimination or retaliation on
the basis of race, sex (including sexual harassment), religion, national origin,
age, disability or other protected classification, whether based on state or
federal law; payment of wages, bonuses, or commissions; workers’ compensation
retaliation; defamation; invasion of privacy; infliction of emotional distress
and/or breach of an express or implied contract. Disputes and actions excluded
from Section 8.9 are: (1) claims for workers’ compensation or unemployment
benefits; (2) claims for benefits under a Company plan or program that provides
its own process for dispute resolution; (3) claims for declaratory or injunctive
relief (any such proceedings will be without prejudice to the parties’ rights
under Section 8.9 to obtain additional relief in arbitration with respect to
such matters); (4) claims for unfair labor practices filed with the National
Labor Relations Board; and (5) actions to compel arbitration or to enforce or
vacate an arbitrator's award under Section 8.9, such action to be governed by
the Federal Arbitration Act (“FAA”) and the provisions of Section 8.9. Nothing
in this Agreement shall be interpreted to mean that Executive is precluded from
filing complaints with the Equal Employment Opportunity Commission, the National
Labor Relations Board or any similar state or federal agency. Any controversy
over whether a dispute is arbitrable or as to
    19

--------------------------------------------------------------------------------



the interpretation of Section 8.9 with respect to such arbitration will be
determined by the arbitrator.
j.Survival. For avoidance of doubt, the provisions of Sections 4.5, 5, 7 and 8
of this Agreement shall survive the expiration or earlier termination of the
Employment Period.
k.Headings. Section headings used in this Agreement are for convenience of
reference only and shall not be used to construe the meaning of any provision of
this Agreement.
l.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but both of which together shall constitute one and
the same instrument. Signatures delivered via facsimile or electronic file shall
be the same as original signatures.
m.Taxes. Executive shall be solely responsible for taxes imposed on Executive by
reason of any compensation and benefits provided under this Agreement and all
such compensation and benefits shall be subject to applicable withholding.
n.Section 409A of the Code. It is intended that this Agreement will comply with
Section 409A of the Code (and any regulations and guidelines issued thereunder)
to the extent the Agreement is subject thereto, and the Agreement shall be
interpreted on a basis consistent with such intent. If an amendment of the
Agreement is necessary in order for it to comply with Section 409A, the parties
hereto will negotiate in good faith to amend the Agreement in a manner that
preserves the original intent of the parties to the extent reasonably possible.
No action or failure by Company in good faith to act, pursuant to this Section
8.14, shall subject Company to any claim, liability, or expense, and Company
shall not have any obligation to indemnify or otherwise protect Executive from
the obligation to pay any taxes pursuant to Section 409A of the Code.
In addition, notwithstanding any provision to the contrary in this Agreement, if
Executive is deemed on the date of Executive’s “separation from service” (within
the meaning of Treas. Reg. Section 1.409A1(h)) to be a “specified employee”
(within the meaning of Treas. Reg. Section 1.409A1(i)), then with regard to any
payment that is required to be delayed pursuant to Section 409A(a)(2)(B) of the
Code (the “Delayed Payments”), such payment shall not be made prior to the
earlier of (i) the expiration of the six (6) month period measured from the date
of Executive’s “separation from service” and (ii) the date of Executive’s death.
Any payments due under this Agreement other than the Delayed Payments shall be
paid in accordance with the normal payment dates specified herein. In no case
will the delay of any of the Delayed Payments by Company constitute a breach of
Company’s obligations under this Agreement. For the provision of payments and
benefits under this Agreement upon termination of employment, reference to
Executive’s “termination of employment” (and corollary terms) with Company shall
be construed to refer to Executive’s “separation from service” from Company (as
determined under Treas. Reg. Section 1.409A1(h), as uniformly applied by
Company) in tandem with Executive’s termination of employment with Company.
In addition, to the extent that any reimbursement or in-kind benefit under this
Agreement or under any other reimbursement or in-kind benefit plan or
arrangement in which Executive
    20

--------------------------------------------------------------------------------



participates during the term of Executive’s employment under this Agreement or
thereafter provides for a “deferral of compensation” within the meaning of
Section 409A of the Code, (i) the amount eligible for reimbursement or in-kind
benefit in one calendar year may not affect the amount eligible for
reimbursement or in-kind benefit in any other calendar year (except that a plan
providing medical or health benefits may impose a generally applicable limit on
the amount that may be reimbursed or paid), (ii) the right to reimbursement or
an in-kind benefit is not subject to liquidation or exchange for another
benefit, and (iii) subject to any shorter time periods provided herein, any such
reimbursement of an expense or in-kind benefit must be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred.
If the sixty (60)-day period following a “separation from service” begins in one
calendar year and ends in a second calendar year (a “Crossover 60-Day Period”),
then any severance payments that would otherwise occur during the portion of the
Crossover 60-Day Period that falls within the first year will be delayed and
paid in a lump sum during the portion of the Crossover 60-Day Period that falls
within the second year.
o.Limitation on Payments.
i..Parachute Payments. In the event that the payments and benefits provided for
in this Agreement or other payments and benefits payable or provided to
Executive (i) constitute “parachute payments” within the meaning of Section 280G
of the Code and (ii) but for this Section 8.15, would be subject to the excise
tax imposed by Section 4999 of the Code, then Executive’s payments and benefits
under this Agreement and other payments or benefits (the “280G Amounts”) will be
either:
(1)delivered in full, or
(2)delivered as to such lesser extent which would result in no portion of such
payments or benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
280G Amounts, notwithstanding that all or some portion of the 280G Amounts may
be taxable under Section 4999 of the Code.
ii..Reduction Order. In the event that a reduction of 280G Amounts is being made
in accordance with Section 8.15.1, the reduction will occur, with respect to the
280G Amounts considered parachute payments within the meaning of Section 280G of
the Code, in the following order:
i.reduction of cash payments in reverse chronological order (that is, the cash
payment owed on the latest date following the occurrence of the event triggering
the excise tax will be the first cash payment to be reduced);
    21

--------------------------------------------------------------------------------



ii.cancellation of equity awards that were granted “contingent on a change in
ownership or control” within the meaning of Code Section 280G in the reverse
order of date of grant of the awards (that is, the most recently granted equity
awards will be cancelled first);
iii.reduction of the accelerated vesting of equity awards in the reverse order
of date of grant of the awards (that is, the vesting of the most recently
granted equity awards will be cancelled first); and
iv.reduction of employee benefits in reverse chronological order (that is, the
benefit owed on the latest date following the occurrence of the event triggering
the excise tax will be the first benefit to be reduced).
In no event will Executive have any discretion with respect to the ordering of
payments.
iii..Accounting or Valuation Firm. Unless the Company and Executive otherwise
agree in writing, any determination required under this Section 8.15 will be
made in writing by a nationally recognized accounting or valuation firm (the
“Firm”) selected by the Company, whose determination will be conclusive and
binding upon Executive and the Company for all purposes. For purposes of making
the calculations required by this Section 8.15, the Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive will furnish to the Firm
such information and documents as the Firm may reasonably request in order to
make a determination under this Section 8.15. The Company will bear all costs
and make all payments for the Firm’s services relating to any calculations
contemplated by this Section 8.15.
p.Payment by Subsidiaries. Executive acknowledges and agrees that Company may
satisfy its obligations to make payments to Executive under this Agreement by
causing one or more of its subsidiaries to make such payments to Executive.
Executive agrees that any such payment made by any such subsidiary shall fully
satisfy and discharge Company’s obligation to make such payment to Executive
hereunder (but only to the extent of such payment).


[ Signature Page to Follow ]
    22


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written, to be effective at the Effective Date.
EXECUTIVE
/s/ Menno Ellis    
Menno Ellis


3D Systems Corporation
/s/ Andrew M. Johnson    
By:     Andrew M. Johnson
Title:    Executive Vice President, Chief Legal
    Officer and Secretary









